 In theMatterofHARrFORDGAS COMPANYandUNITEDMINEWORKERSOF AMERICA,DISTRICT50Case No. 1-R404O.-Decided September 0, 19-Ij-11Shipinan ct Goodwin, by Mr. Walfrid G. Lundborg,of Hartford,.Conn., for the Company.GrantcCAngoff,byMr. Harold B. Roitman,of Boston, Mass., forthe Union.Mr. Louis Cokin;of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Mine Workers of America, Dis-trict 50, herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofHartford Gas Company, Hartford, Connecticut, herein called theCompany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Samuel G. Zack, Trial Exam-iner.Said hearing was held at Hartford, Connecticut, on September8, 1944.The Company and the Umon ' appeared, participated, andwere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.During the course of the hearing counsel for the Company moved todismiss the petition.The Trial Examiner reserved ruling thereon.The motion is hereby denied.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.TILE BUSINESS OF THE COMPANYHartford Gas Company is a Connecticut corporation with its prin-cipal office at Hartford, Connecticut.The Company is engaged inthe manufacture, sale, and distribution of illuminating and fuel gas58 N. L. R. B, No. 134.654 HARTFORD GAS COMPANY655.within a geographical area having a radius of-15 miles from Hartford,Connecticut.The Company does not sell any gas to customers locatedoutside the State of Connecticut.From February 1, to July 31, 1944,the Company's sales amounted to $1,577,106.During the same periodit purchased materials valued at about $669,648, 20.5 percent of whichwas shipped to it from points outside the State of Connecticut.Ap-proximately 9.6 percent of the Company's total revenue during theabove-mentioned period, was received from sales to industrial con-sumers.The Company's industrial customers include airplane, fire-arm, and other war products manufacturers.We find, contrary to the contentions of the Company, that the Com-pany's business affects commerce within the meaning of the NationalLabor Relations Act.11.THE OI:GANIZATIONINVOLVEDUnited MineWorkers ofAmerica, District 50, is a labor organiza-tion, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as the exclusive col-lective bargaining representative of its employees because it contendsthat it is not subject to the jurisdiction of the Act.A statement of 'a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the Union represents a sub-stantial number of employees in the unit hereinafter found to beappropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union urges that all production and distribution employees ofthe' Company at Hartford and Manchester, Connecticut, includingmeter readers, elevator operators, and janitors, but excluding execu-tives, office and clerical employees, and supervisory employees, con-stitute an appropriate unit.The only controversy with respect to theunit concerns meter readers.The Union would include all such em-ployees in the unit, while the Company would exclude them.The Company employs meter readers who are carried on its account-ing department pay roll.There is no interchange of employees be-6'The Field Examiner reportedthat theUnion presented 52 authorization cards bearingthe names of persons appearing on the Company's pay roll for the period ending August.12, 1944There are appioximately 124 employees in the appropriate unit 656DECISIONS OF NATIONALLABOR RELATIONS BOARDtween the production and distribution departments and the account-ing department.The record further discloses that the work of themeter readers is purely clerical in nature.We shall exclude the meterreaders from the unit.We find that all production and distribution employees of the Com-pany at Hartford and Manchester, Connecticut, including elevatoroperators and janitors, but excluding meter readers, office and clericalemployees, executives, and all supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot-amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OFELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Hartford GasCompany, Hartford, Connecticut, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction under the direction and supervision of theRegional Director for the First Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excluding anywho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determinewhether or not they desire to be represented by United Mine Workersof America, District 50, for'the purposes of collective bargaining.